In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-21-00084-CV
                                  ________________________


                                     RUDY RUIZ, APPELLANT

                                                   V.

                 CALDWELL COUNTY APPRAISAL DISTRICT, APPELLEE



                             On Appeal from the 22nd District Court
                                     Caldwell County, Texas
                 Trial Court No. 12-T-8837; Honorable F.C. Schneider, Presiding


                                            August 31, 2021

                                 MEMORANDUM OPINION
                         Before QUINN, C.J., and PIRTLE and DOSS, JJ.


        Appellant, Rudy Ruiz, appeals from the trial court’s judgment in favor of Appellee,

Caldwell County Appraisal District.1 Now pending before the court is Appellant’s motion

seeking voluntary dismissal of the appeal. The court finds the motion complies with the


        1Originally appealed to the Third Court of Appeals, this case was transferred to this court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001
(West 2013).
requirements of Rule of Appellate Procedure 42.1(a)(1) and that granting the motion will

not prevent any party from seeking relief to which it would otherwise be entitled. As no

decision of the court has been delivered to date, we grant the motion. The appeal is

dismissed. Because the parties have not presented an agreement for the assessment of

costs, costs will be taxed against Appellant. See TEX. R. APP. P. 42.1(d). No motion for

rehearing will be entertained and our mandate will issue forthwith.



                                                       Per Curiam




                                            2